Multiannual Financial Framework (debate)
The next item is the statement by the President of the Commission on the multiannual financial framework.
This is one of the most important subjects we will deal with over the next few years, and it is an important subject for the future of the European Union. This is why we attach so much importance to this debate, and we are also grateful to the European Commission, and to the outgoing Hungarian Presidency, for including the European Parliament in the debate. We would like to thank President Barroso and the Commissioner for presenting proposals to us before they were presented to the press and the media, which they did on Wednesday evening, as we will all remember.
President of the Commission. - (FR) Mr President, ladies and gentlemen, last Wednesday, the Commission adopted its proposals for the next multiannual financial framework, and I have the honour to present it, together with Mr Lewandowski, immediately at the Conference of Presidents.
While drafting these proposals, we benefited greatly from the high quality of your contributions, especially the excellent SURE report, for which I would like to thank you.
The European budget we are proposing for the 2014-2020 period is both ambitious and innovative, responsible and rigorous.
It is a budget which, in the current economic context, provides reasonable funding for our European policies, with increased funding for sectors of the future.
It is a budget which will cost the taxpayer no more than the current budget but which may make a huge difference for 500 million Europeans. How can we achieve this?
First of all by focusing our spending on funding priorities that will enable us to work together to achieve our shared objectives, those of the Europe 2020 strategy. That is why the budget we are proposing is largely devoted to growth and employment. While it is true that, even today, in some of our countries there are quite demanding programmes, notably budget consolidation programmes, it is also true that we need to promote growth. Without growth, we will not be able to return to the path of prosperity. Let us not forget, therefore, that this budget, which is for 2014, is a budget that needs to increase growth and employment in Europe; it is a budget that must be a tool dedicated to the idea of growth.
We propose to increase the research and innovation budget allocation significantly - by 46% - and to strengthen programmes to promote education, training and European youth.
In order to stimulate sustainable economic growth, we propose to link cohesion policy, which has a budget allocation of EUR 376 billion, more closely to the Europe 2020 strategy. It is necessary both to avoid dispersion and to develop a strong culture of European responsibility. All requests for European funds must be clearly linked to the attainment of our shared priority objectives. This is what I call 'positive conditionality'. It will enable us to obtain the best possible value for money for every euro spent, since one and the same euro can and does have multiple impacts. Well invested, one and the same euro can strengthen economic and territorial cohesion, increase energy efficiency, contribute to combating climate change, and promote social objectives.
That is why, from the outset, I invited analysts not to look at the budget from the traditional perspective of examining budget allocations sector by sector, at times adopting an approach I would tend to describe as bureaucratic, but to see what can be done through interlinking the different policies, the reason being that, I repeat, a single euro can help us achieve several European objectives at the same time.
For this reason, the common agricultural policy (CAP), for example, whilst remaining the most important EU policy - and, I repeat, the CAP, which has been under so much attack, is still, in our proposal, the premier European policy - must also be able to contribute fully to other common priority objectives. We therefore propose that farmers also contribute to improving the ecological character of their farms. This is useful, of course, for attaining agricultural objectives, but it is also useful for attaining our environmental and climate policy objectives.
It is essential for the future of our children and grandchildren that we be more environmental-friendly and firmly committed to combating climate change.
We therefore propose to refocus policies in this area, and we want to increase the budget allocation devoted to it to at least 20% of total overall expenditure.
We can also dramatically change the everyday life of our citizens by adapting our spending more effectively to needs, as and when they arise.
I am thinking in particular of countries both in the euro area and outside it benefiting from macroeconomic support programmes, which we can support in their budget consolidation efforts through a temporary increase in EU cofinancing, while the budget remains constant. I would emphasise that this aspect is very important. At times, analysts focus on the overall value, on what is entered in the budget. When all is said and done, what is important is investment that truly affects people, investment that truly benefits the poorest regions of Europe, and what can be improved by enhancing absorptive capacity.
I am also thinking in particular of the poorest Europeans, of those who literally need our help to survive. To meet the needs in all circumstances of those who, without food aid, would go hungry, we propose, for the 2014-2020 period, to renew the programme for providing food to the poorest people, and we hope that the Council will finally approve the draft regulation, which has been on the table since 2008, so that this programme can be resumed as early as 2012.
Finally, an effective EU budget, which is at the service of all Europeans, is a budget that provides real European added value, that is to say, a truly pan-European budget.
A pan-European approach means, in particular, funding at EU level what the Member States are unable to fund by themselves, and not only benefiting from all the synergy effects and scale effects but also avoiding unnecessary duplication. In some cases, savings can be made through spending at EU level. Therefore, all those who say, in a simplistic way, that spending more money on Europe violates the principle of economy, are simply wrong. Quite often, a euro spent at European level saves money at national level. As you know, one of our main proposals is the creation of a Connecting Europe Facility to fund integration projects in the transport, energy and information technology sectors.
This will both improve access to the internal market and put an end to the isolation of certain economic enclaves. The proposed target amount for the new fund is EUR 40 billion, plus EUR 10 billion from the Cohesion Fund. We also provide for recourse to EU project bonds. As I promised you here, at a part-session, we think high leverage can be obtained through mobilising a certain amount of the EU budget linked to loans from the European Investment Bank, and even private funds, for certain medium and long-term projects, most of which will be profitable. This is one of the important innovations contained in our proposal.
The budget we propose is also quite clearly a solidarity budget: solidarity with the Member States and the poorest regions and also solidarity in our efforts to tackle the challenges facing us, ranging from energy security to migration, as well as solidarity with third countries, particularly the poorest countries. It is important for Europe to make its voice heard in the world not only to defend its interests but also to promote its values, primarily respect for human dignity.
That is why we propose to increase the budget allocation devoted to external relations by EUR 70.2 billion, including EUR 20.6 billion for the financing instrument for development cooperation, so that we can deliver on our commitment to the Millennium Development Goals, particularly the eradication of poverty.
Solidarity also means solidarity of European institutions, which must contribute to the general European effort. We therefore propose not to increase administrative expenditure, which currently represents just 5.7% of the total EU budget. At the same time, we propose to make further changes to the staff regulations for the European Civil Service, which could generate savings of more than EUR 1 billion by 2020, while also ensuring its independence, competence and permanence. I want to emphasise this. We are making these proposals because we think that we, too, need to show solidarity with those who face greater challenges. However, we are not making these proposals because we think badly of the European Civil Service. On the contrary, I believe that the EU Administration is one of the best administrations in the world, and I believe that it is in our interest to maintain the level of prestige and independence of the European Civil Service.
This ambitious, innovative and unifying budget is also a responsible and realistic budget based on a rigorous approach. As you know, it is 1.11% of GDP in commitment appropriations. This includes both the part traditionally referred to as 'financial perspectives', amounting to 1.05% of EU GDP in commitments - with an expected 1% in payment appropriations - and 0.06% in appropriations devoted to reserves not only for unexpected expenditure for which the Union must, if need be, be prepared to intervene, but also to major projects that have seen major budgetary slippages, such as International Experimental Fusion Reactor (ITER) and Global Monitoring for Environment and Security (GMES), and to integrating the European Development Fund already financed from direct contributions of the Member States.
We propose to make savings in certain areas so that we can spend more on present and future priorities. As a result, while preserving the priority to be given to economic, social and territorial cohesion - because, as I often say, without cohesion there is no solidarity, and without solidarity there is no Union - and also while maintaining the role of the common agricultural policy (CAP), we will free up resources to fund new priorities, such as research and innovation, education and training, pan-European infrastructure, energy, migration and the neighbourhood policy. If Europe does not invest more in these sectors, we will not be up to the task of meeting our challenges. I believe that these sectors are essential, especially to ensure competitiveness in Europe in an increasingly demanding world.
We also want, in the spirit of the Treaty, a more autonomous, more transparent and more equitable budget. While the Member States want to pay less - a lot of Member States would prefer to pay less - what we want specifically is to reduce their contribution by increasing own resources, while keeping the budget constant. I promised you I would return with proposals for own resources, and that is what the Commission has done. It is this determination that is at the heart both of our proposals for new own resources - with a financial transactions tax and modernisation of the VAT resource - and of our proposals to reform the system of rebates and correction mechanisms.
Ladies and gentlemen, we are all aware that the forthcoming debates will be very difficult. More than ever, it is essential that these debates be conducted in a truly European spirit so that, together, we can transform these proposals into an ambitious and realistic budget that is equal to the hopes of our citizens. I know that, in this endeavour, the Commission will be able to count on this Parliament.
Thank you for your attention.
(Applause)
Mr President, President Barroso, it is very appropriate that a debate should take place on the multiannual financial framework during the first part-session of the European Parliament under the Polish Presidency, since this will be one of the most important, and maybe most challenging tasks facing the Polish Presidency and our trio, or in other words our colleagues from Denmark and Cyprus as well. I would like to note that the European Parliament will be a key partner during work on the multiannual financial framework. Parliament has stated its opinion. The Garriga Polledo report was adopted by a large majority of votes at the June part-session. At present, we are waiting for the Council to adopt a position.
The Polish Presidency will devote the next six months to undertaking a very detailed analysis of the European Commission's proposal. As we sometimes say, perhaps a little frivolously, it will be a 'period of enlightenment' in the debate on the multiannual financial framework, in terms of enlightening the various aspects of the European Commission's proposal. The General Affairs Council will coordinate this work, and also the debate on own resources. The General Affairs Council will hold political and horizontal debates on the multiannual financial framework.
It goes without saying that the Treaty provides for the Council and Parliament to make every effort to reach an agreement on the shape of the multiannual financial framework, and the Polish Presidency, together with the European Commission, will endeavour to steer the process with this in mind. I would also like to say how happy I am that the Hungarian Presidency and our trio have agreed a way for the Council to collaborate with Parliament as regards cooperation on the MFF. Regular cooperation will take place under the General Affairs Council, and Parliament will be kept up-to-date on every debate that takes place within the latter.
I would also like to note that as a gesture of good will, and as a gesture of our openness to cooperation with Parliament, the Polish Presidency has invited representatives of the European Parliament to an informal meeting of the ministers of European affairs, which will take place in Poland towards the end of July. Finally, I would like to say that in addition to the political and technical procedure within the Council, in the autumn we will have the opportunity, together with the European Commission and the European Parliament, to organise a political conference dedicated to all aspects of the multiannual financial framework and an analysis of the Commission's proposal, with the participation of the national parliaments and other stakeholders. We hope that this initiative by the Polish Presidency will help to increase the transparency and democratic visibility of the process of negotiations on the multiannual financial framework.
Mr President, President-in-Office of the Council, President of the Commission, Commissioners, ladies and gentlemen, the citizens of Europe are asking for institutional unity and clarity in the European project. In a time of crisis the European Union must be the reference point of the future not a scapegoat for national guilt.
The European Union's fifth multiannual financial framework was born under the star sign of cooperation. Under the political impetus of the European Parliament, 14 of the 27 Commissioners have appeared before this House and the proposal is as a result of that broad collaboration. It incorporates most of Parliament's objectives, policies and budgets.
However, we regret that the 5% increase in the total resources requested by the honourable Members has not been taken up by the Commission. This practice of freezing financial resources is going to leave us a slim possibility of negotiating with the Council if it ultimately rejects the Commission's proposal and reduces resources.
At that stage the distance between Parliament's and Council's positions will become too great to reach an agreement. For this reason, we defended that 5% margin.
The Commission has made an enormous effort to cover very ambitious expenditure targets with scant resources. We welcome the effort in cohesion, the new trans-European networks (T-ENTs), energy efficiency, immigration, own resources and research.
We regret that the common agricultural policy is the only policy that loses in net terms in order that the rest of the Community policies gain. You must assuage the legitimate concerns of the honourable Members committed to agriculture.
In general, however, the Barroso proposal is a commitment for a modern and innovative budget open to the involvement of the new financial instruments.
We afford you a measure of confidence and support, although we predict some very difficult negotiations ahead.
on behalf of the S&D Group. - (DE) Mr President, the debate which we are holding today is the start of a decisive argument about the future of the EU. Budgets reflect what politicians expect from a country or a confederation of countries or what they will allow a confederation like the EU to do.
The Commission says that our approach is ambitious and bold. I want to emphasise this, even though, Mr Barroso, you naturally present the figures in a more favourable light than we see them in, and we will forgive you for this. Our positions are not far apart, but it is important to be clear about the figures. On average 1.12% of the gross domestic product of the Member States is currently available. According to your draft, the figure in future will be 1.05%. This does not sound like much. The fact is that our initial analyses show that you are freezing the budget on the basis of the current figure. We will have to come back to this, because the Member States that are on the other side from the Commission are expecting a significant increase in spending.
You have mentioned several examples. There is not just the ITER nuclear fusion reactor, which I think is superfluous, GALILEO, the External Action Service and the development of democracies in North Africa that will be our partners in future. There are also many other tasks which have to be financed and with less money. The Commission proposal seems bold when we look at the Member States.
The attitude of the Member States and, in particular, the large net contributors is easy to describe: more European tasks with less money. That simply will not work. Therefore, the decisive issue will be whether we, the European institutions, can stand together, whether the Commission and Parliament, the two community institutions, can achieve solidarity in order to push through an ambitious, bold budget in the face of opposition from part of the European Council of Heads of State or Government.
Firstly, a call to Parliament itself: in this House we have many experienced and self-confident budget experts. So much became clear as we listened to Mr Garriga. They are all members of the Group of the European People's Party (Christian Democrats) and, behind me, of the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament and the Group of the Greens/European Free Alliance. We have just seen the little PPE group conference around the table. They are all highly qualified Members, but the situation is rather like a football game. A group of star players does not necessarily make up an effective winning team.
What we need to do in Parliament is to come together and develop a common line which has a broad majority in this House. If our line is close to the Commission proposal, we will have achieved a high level of complementarity between our strategy and theirs. This high level of complementarity is necessary because there are governments like the Polish Government on the European Council. This is a bold, pro-European government which supports the European Parliament.
I would like to make one thing quite clear to you, Mr Dowgielewicz. Your speech here, despite being brief, has already shown that the Polish Presidency wants the European Union to be successful. We had a debate this morning in which the outgoing presidency gave a different impression. It is encouraging that you want to join us on this path.
There are also governments like that of Mr Cameron who wants a different Europe with 0.8% of gross domestic product, while, of course, keeping the British rebate. He wants a large free-trade area with as few rules as possible, but no political union. This is not the sort of Europe that I want and I believe that the overwhelming majority of this House does not want it either. The question of whether or not this is what we will get depends on whether or not we can push through this ambitious, medium-term EU budget.
If the Commission takes a bold approach and Parliament fulfils its role effectively, we can defend Europe on this issue and we will be the winners when it comes to the medium-term financial plan.
on behalf of the ALDE Group. - Mr President, at the beginning of his mandate Mr Barroso promised to put on the table a bold multiannual financial framework based on a system of own resources. That is also the reason, if you remember, that in 2009 that we supported his appointment, and he kept his word.
It is very important that, for the first time in the last two decades, we have a consistent radical change in the budget, in which we are going back to the initial idea in the Treaty of Rome, which is to base the budget of the European Union on own resources.
The second positive thing is that you also backed, as did the Polish Presidency, the idea of a European conference on the financing of the Union. That is an old idea of Mr Lamassoure's. One year ago in 2010 - you remember, Mr Lamassoure - the idea was impossible. Today, if I heard the Polish Presidency correctly, it is becoming reality. It is also a very good thing that the European Parliament and the national parliaments will be involved.
The most important thing is to do it. The main task is before us. We have a good proposal from the Commission. We have a Presidency that is willing to start a real debate on this, also involving the national parliaments. Now we have to face the biggest challenge, namely to convince public opinion that some of the arguments that are used against this proposal are completely wrong.
Own resources do not mean more taxation for the citizens, on the contrary. Citizens will pay exactly the same. The only thing that is changing is that there will be a direct link between the citizen and the European Union so that the citizen can directly control the European Union. That is, in fact, a democratic advantage that we create with a system of own resources. It is not one penny or one pound more than they are paying but they have direct control over European expenditure.
The second thing we have to explain is that, by making cuts to the European budget, you do not solve the problem of fiscal consolidation of the Member States because the total deficit of all Member States in the European Union today is EUR 800 billion. For example, if you cut the budget of the European Union by EUR 4 billion, because you say that you are blocking the increase in nominal terms, there is no increase in the Union's financial resources. What you do is gain EUR 4 billion. So you are lowering the EUR 800 billion fiscal deficit to EUR 796 billion. But what the governments that are defending this do not say is that they will increase their expenditure on a number of issues.
It is European cooperation that can gain money for the national Member States. Take the diplomatic service, for example: we have 93 000 diplomats in Europe and in the US there are 25 000. Take defence, for example: we have two million soldiers in Europe and there are 1.4 million soldiers in the US. Take monetary policy: there are 25 000 staff in Europe and 11 000 in the Federal Reserve Board in the US. This is, in fact, what is to be gained from a bold European budget. It can gain and it can cut money in the different Member States of the European Union.
We have an enormous amount of work to do to convince public opinion because some nation states have used wrong arguments against this proposal. I think we have to fully back the Commission proposal.
(The speaker agreed to take a blue-card question under Rule 149(8))
Mr President, Mr Verhofstadt is actually the only Liberal leader I know who is so energetically in favour of taxation. I just wonder whether he will be able to convince the general public to spend more on the European Union when all European citizens have to cut their budgets.
Mr President, this is a typical example of the bad arguments people make. There is no real increase in the budget. If we have no deal with the Council and we have to apply the Interinstitutional Agreement, we come to exactly the same figures as we have here. There is no increase in expenditure in this proposal. Instead of the citizen giving money to the nation states and the nation states bargaining over this money with the European Union, there will be a direct link between the citizens and the European Union.
I do not understand why a democratic group like the ECR is against citizens gaining more democratic power and having a direct say in the European Union. Are you democrats or what are you in fact?
(Applause)
Mr President, President of the Commission, I would like to endorse, in some way, but also correct, what Mr Verhofstadt said.
First, as regards own resources, the point must be made that it is others who pay. If you introduce a tax on financial transactions, it is the large financial institutions that pay, and that also completely changes the situation for the citizens. I would like to give you an example that the former Director General of the Energy and Transport Directorate General of the European Commission, Mr Lamoureux, gave me a long time ago: to create own resources, 1% could be levied on all telephone and Internet transactions carried out in the European area, because the European area has enabled large telephone and Internet companies to make profits. If you take 1% of that, you get EUR 20, 30 or 40 billion.
You can calculate what that gives in own resources. It is not just the citizens who are affected, therefore; resources are taken from the profits of large companies or banks and so on, because they benefit from the European Union. It is therefore only natural that they pay some sort of tax to the European Union. Here then is a new tax, which does not affect the average citizen but those who make a lot of profit, as we are now seeing. This is the truth of the matter.
Secondly, concerning your budget, Mr Barroso, I think it is a mistake to say that the EU budget should not be increased. It has to be increased. Baroness Ashton was right when she spoke of a major plan for Egypt and Tunisia and, when we see how things develop, I hope it will include Algeria, Morocco, Saudi Arabia and Syria. Therefore, if we aspire to a more democratic world, a more democratic planet, Europe will have to invest. It is not the Member States that will invest; it will be Europe. Whenever something good happens, the Member States will come to see Mr Barroso. Mr Barroso, you will have a successor one day, you will not always be here, but your successor will be here. As far as I am concerned, I will retire before you, and you will also have to act. I therefore think it is a mistake, today, to want to reduce the budget.
In conclusion, I would like to say that, between own resources and the budget, Mr Barroso, it is clear that own resources must make it possible to reduce national contributions, but not entirely: by a third, yes, but the other two-thirds must be used to increase the budget. I do not agree with own resources being used to reduce national contributions by 100%. Therefore, if you arrive at 60% of own resources, 20 % - a third - should go to the Member States, and the other two-thirds to the budget, which will automatically increase the budget of the European Union.
I believe that, with all the things we have to do for ecological transformation, for democratic transformation, and for the actions of the European Parliament, we need a budget in excess of the 1.05% you propose.
on behalf of the ECR Group. - Mr President, let me first of all say a word to Mr Verhofstadt. He talks about a PR campaign to convince people of the necessity of a rise in the budget. I think he wants to start on his own political family. The two largest components of his Group, the German Liberals and the British Liberal Democrats, are both part of governments - the last time I looked - that were calling for a freeze in the European budget. So perhaps he wants to talk to his own Group before he tries to convince the rest of us.
Listening to Mr Schulz, Mr Verhofstadt and others, it is sometimes hard to imagine that the supporters of the so-called European project actually want it to succeed because they seem to me, by their proposals, to be doing their very best to discredit the whole idea of the EU in public opinion. Because how can the EU justify a substantial, real increase in its budget of something like 5% to 7% at a time when every national exchequer across the whole of the EU is cutting back on their budgets?
Mr Verhofstadt, more Europe is not the answer to every one of our problems. The public have long since stopped believing that more Europe is the answer to all of our problems. In no country in Europe that I am aware of, do they want more Europe, Perhaps they want a better Europe, perhaps they want a more efficient Europe, but nowhere - not even in Belgium - are people calling for more Europe.
In none of our Member States are the public calling for more European taxes and, frankly, nobody believes you when you say that more European taxes will result in fewer contributions from Member States. People believe that they will be paying more money towards Europe and, frankly, with some of the speeches that you make, it comes as no surprise to any of us that that is what they believe.
This MMF proposal is yet another wish list by a European elite that everyday becomes more and more distant from the concerns of ordinary people. And it is not just David Cameron calling for a budget freeze; the leader of the Netherlands, the leader of France and the leader of Germany are also calling for a budget freeze, Mr Verhofstadt. We believe that a freeze is the right way to go; it should have been proposed in the first place. That is the proper response of the European Union looking at times of austerity across the whole of Europe: to say to people that we share your pain, we realise that times are hard in public expenditure.
Mr Barroso, you should be looking for cuts, for reductions in the European budget and this should not be too hard to find. Your own Court of Auditors has refused to approve the EU's accounts for the last 16 years in a row. A thousand of your civil servants earn more than the British Prime Minister.
Mr Barroso, there are plenty of opportunities for savings in the European budget. That is where you should be looking for cuts, rather than coming back to Member States and asking for more austerity to pay for higher public spending.
(The speaker agreed to take a blue-card question under Rule 149(8))
Mr President, I have here the French Government's reaction to the Commission proposal. Despite what you have said, the reaction to the Commission proposal is positive. They are saying that what is presented by the Commission on own resources can be the topic of a discussion, provided that these new own resources can also lower the nations states' national contributions. Contrary to what you are saying here, the French Government has reacted positively to this completely radical change to the budget.
I think the time is right for you to tell the truth to your own people. You do not want to give power to your citizens. What you want is to continue a system of national contributions where it is either the Heads of State or the Heads of Government who are discussing the net payment positions among themselves. That is what is happening today.
Mr President, I am not taking lessons in democracy and power to the citizens from Mr Verhofstadt, the person who forced through the Treaty of Lisbon without any referendum. Where was his trust in the people then? Why did he not ask people if they were in favour of the Treaty of Lisbon?
I have not seen his piece of paper, but I have seen a letter signed by President Sarkozy, along with David Cameron, along with Angela Merkel, along with the Dutch leader, calling for a freeze in the EU budget. It is Mr Verhofstadt who should get real and get out and try to convince his own political family before he convinces the rest of Europe.
Mr President, Dr Barroso, we are discussing the multiannual financial framework for the period 2014-2020 in the very week when the rating agencies have called into question the second financial bailout plan for Greece, following the resounding failure of the first.
There is something odd about this. I have my doubts as to whether we are really learning the lessons we should be from the situation in which Europe finds itself; the situation through which we are struggling. Just as there is no chance of any bailout succeeding without mentioning European public debt, without Eurobonds, I also cannot see how it might be possible for the euro to exist without a robust budget; a demanding budget.
That is the lesson that I do not think anyone is learning. Therefore, Mr Callanan, my first observation is that the Commission proposal does not go far enough: it is a proposal to freeze the European budget in real terms. That is what we are talking about, in fact: 1% of gross domestic product (GDP) to the European budget, the freezing of the European budget in the medium and long term. This, then, raises a fundamental problem: either we do not do what needs to be done with the European budget, or we will multiply the financial mechanisms and instruments outside the budget to do what is necessary. However, we will then have a real problem of democratic control, of democracy, in this Union.
My second observation relates to financial transactions. I welcome the fact that the Commission has changed its position. For years, social movements and the political left have been arguing that there was a need for a European financial transactions tax, in the face of silence and even cynicism. The European Union, and Dr Barroso in particular, has always said either no or, later, that it needed to be at global level.
I clearly welcome the change of opinion, but we need to understand each other. I should really like to know why he has changed his mind, because this question is important for one simple reason: I need to know if it is a new conviction, if it is strong and if it will convince the governments that do not want it, because there is a need for unanimity on fiscal matters in the European Union.
My third observation relates to spending. There is an important proposal to increase spending on scientific research and innovation. However, the volume of funding is less important than where it goes. I shall give an example that also says something about the social issue in Europe: one in four Europeans has or will have cancer. At the moment, 90% of people who die of cancer in Europe die of metastasis, but the bulk of funding for cancer research does not go on metastasis, it goes on primary cancers. More than 90%! It is, therefore, a problem of quality - I am concluding, Mr President - it is problem of quality that is before us and it is a problem of social commitment, and that is the main limitation of the proposal you have presented to us, in my opinion.
on behalf of the EFD Group. - Mr President, to the amazement of Europe's citizens, suffering austerity at home, the Commission has come up with an effective increase of 11% in the long-term budget. Moreover, the proposal has been presented in a misleading manner, in which at least half of the increase is disguised by keeping it out of the budget lines, as is the case with ITER or the Globalisation Adjustment Fund, for example.
The 5% average under-spend from the EU budget year after year is reason enough to doubt that the Commission is asking taxpayers to fund real needs. This time, in addition, the Commission's proposal lacks transparency and definitely cannot be relied upon. The present multiannual financial framework was supposed to support the Lisbon strategy, which would make Europe the most competitive economy in the world, and look where we are. The one being proposed for the 2014-2020 period is based on the 2020 strategy that will supposedly take us out of the crisis.
Is anybody seriously able to believe this? Ah, but this time the EU is proposing to tax us out of the crisis. Indeed, they will burden Europeans with yet more taxes, even if they try to convince the public that they are only making the naughty banks pay. Far from allowing citizens tight control over the EU budget, as Mr Verhofstadt recently said, this tax will reduce control over, and room for negotiation on, how EU funds are being spent. Member State governments must not allow this to happen.
(NL) Mr President, it seems to me that one of the basic requirements for a European Commissioner responsible for the budget should be that he can count. Mr Lewandowski claims that the multiannual budget will increase by 5%, but that is not the case. It is much more if we include all the items that he is keeping out of the budget thanks to accounting trickery. The sum in question is many millions of euros.
The Dutch government, together with a number of other sensible and prudent Member States, has thus sought to have the multiannual budget frozen. We have not yet reached agreement about real savings, but simply about freezing a budget that, after all, is all too large already. Even that, however, is too much to ask. Mr Lewandowski labels the democratically elected Members of this House from the Danish People's Party, the thrifty Britons, the True Finns and the Dutch Party for Freedom (PVV) arrogant. That is another new term to go alongside the label of 'populist' that Mr Barroso uses.
Mr Lewandowski is seeking money in the budget to counteract the destruction of important EU achievements. Well, those achievements are simply not out there. What there is, is a single hotchpotch of failed, overpriced, crazy projects that exhibit no added value whatsoever and only serve to satisfy a European elite surrounding it. Fortunately, the citizens are seeing through this more and more, as they do not allow themselves to be brushed aside as 'populist' or 'arrogant', Mr Lewandowski. You see, a true democrat knows where his or her vote is in good hands and who is really arrogant and who is not.
(The speaker agreed to take a blue-card question under Rule 149(8))
(NL) Mr President, it seems the Dutch Party for Freedom (PVV) has won the false impression-giving competition. The party is giving the impression that we have a cash-splashing European Union and so many thrifty national governments. Yet, is Mr Hartong aware that the current Dutch cabinet will be increasing its national budget by 10% over the next four-and-a-half years? So, despite the tales of endless cuts, the budget is increasing during the period in office of the cabinet that you support, and by 10%. Can you set that into context against this paltry increase in the European budget?
(NL) Mr President, my thanks to Mr Gerbrandy for his question. Our debate today has nothing to do with national budgets. We are debating the multiannual financial framework of the European Union. As you know, Mr Gerbrandy, there are a whole series of Member States that are saying that there must be no rise in the European budget. May I also remind you that an awful lot of hard work has gone into producing EUR eight billion of savings in the Dutch budget, while at the same time, in the European Union, all we have is an insistence on increasing the budgets, something that, for me, is a major scandal. Thank you.
(DE) Mr President, ladies and gentlemen, the current Commission proposal lies somewhere between the letter from the five Heads of State or Government and the very moderate, responsible proposals in the report by Mr Garriga which we adopted here in Parliament four weeks ago with a large majority. In this respect, the Commission proposal with all its different facets is quite clever, even if it does not entirely reflect Parliament's priorities. We will have to do a lot of calculating and comparing.
I must also say that the figures presented by the Commission, which involve doubling the outsourcing of funds and special projects, are extremely questionable. We have to ask where the payments are actually coming from. Are these unused payments from within the financial framework or are we applying the intergovernmental method, which is definitely inadvisable? At the same time, the proposal holds up a mirror to the Member States, because they want to refuse certain funding and, therefore, they are automatically putting at risk specific projects which bring European added value.
In order to highlight the synergy effects between the national budgets and the European budget, it is, of course, important to say that there is a margin in the administration costs. External, security, neighbourhood and development policy are all underfunded in the proposal, but nevertheless the Heads of State or Government said at the last summit: we stand by our commitments to the Millennium Development Goals, although we know that you do not want or intend to keep to them. This does not add up.
I would like to take this opportunity to reiterate that refusing to hold an open, unprejudiced debate on own resources goes against the spirit and the wording of the Treaty. That is how simple it is, ladies and gentlemen. The Commission is taking a very sensible approach to the commitments in the Treaty to show European solidarity and to the flagship projects of the Europe 2020 strategy, with the aim of generating more growth. Now it is a question of turning what you, and by this I mean the Polish Presidency, have promised us into reality. It is clear that we must work together on the assent procedure for the multiannual financial framework, so that we can say yes at the end of the procedure and so that we do not present the European public with a negative response. It is up to the Council and the Commission whether they take seriously the opportunity to work more sensibly and more effectively together with Parliament than they have done in the past.
(SV) Mr President, Mr Barroso, Mr Dowgielewicz, ladies and gentlemen, the Commission is now receiving a great deal of criticism from a number of Member States, and of course from a lot of media and certain political forces for having tabled a far too ambitious, far too expensive and far too extensive proposal for a financial framework. However, we cannot lay down a framework that is to apply right up until 2020 based on the extreme austerity hysteria that is prevalent in Europe today. That would be totally unreasonable. I therefore do not agree with the criticism.
Allow me to be cautiously optimistic on a number of points. I think it is good that the Commission is proposing that we spend more on research and development and strengthen innovation and training and that there are proposals for more money for infrastructure. These are precisely the investments that we have called for. We can discuss the scope of agricultural policy, but the approach taken has now become greener and fairer. This is also a step in the right direction. With regard to our own resources, this proposal is of course fairer, more direct and a step in the right direction.
I am also cautiously optimistic with regard to the regulations. They bring greater flexibility, at least an attempt at simplification, more conditionality and strategic guidelines that provide better guidance. That is therefore rather good.
I am nevertheless very concerned for the future, because we risk ending up in a kind of worst case scenario, with certain Member States demanding cuts to, or freezing of, the budget. Other Member States will fight to preserve agricultural policy and the structural funds, and then there will be no money left for research and development and investment in infrastructure. This is a worst case scenario that we must all help to prevent. I therefore welcome the constructive attitude of the Polish Presidency. I hope that we will be able to convince the future presidencies and the majority of the Council not to tear up this proposal, which would result in an agreement that would indeed be a worst case scenario. Let us - Parliament, the Council and the Commission - now help to build on the positive elements of the proposal so that we can look to the future up to 2020 with a certain amount of optimism.
(SV) Mr President, I would, firstly, like to thank the Commission. I think that the proposal demonstrates a new way of thinking and brings a great many of the kinds of changes that we really do need. The positive aspects are, first and foremost, our own resources, which our group leader has already spoken about, and then there are the benefits that Mr Färm just mentioned: research and development, infrastructure, and so on. These are extremely good. At the same time, I believe that it is important to also be able to give an explanation for the items for which we are actually trying to reprioritise European resources, in other words it must be a question of quality when it comes to spending money. Here, we are nevertheless asking for more money, so it is important to be able to explain that we are also reprioritising. In this case, some communication would be a good idea. It may be the case that we in Parliament, together with the Council, could also have reason to review some of our items of expenditure. We must remember that every year we pay back quite a lot of money to the Member States, which we could perhaps avoid and instead reprioritise funds for the future.
I would also like to say that the practice of removing certain items from the budget is not necessarily a good one. One fellow Member said that the draft budget is increasing by 11%. It is not, of course, but in various sections of the media in different countries, various different ideas of how large an increase the Commission is actually proposing have emerged. Here the Commission can look at itself in the mirror, because the proposal is undeniably very complicated. If we take items out of the budget in this way, we should consider how we should communicate this in future. Overall, however, the proposal represents a good start. My thanks to the Commission.
(DE) Mr President, Mr Barroso, Mr Dowgielewicz, ladies and gentlemen, we share the basic philosophy of the Commission, which is that we need austerity, but also new investment in the future. The fact that there will be zero growth in the administration and in staffing levels shows that the Commission has understood what difficult times we are in. However, we in the Group of the Greens/European Free Alliance are critical of the fact that many of the planned areas of spending are still not sustainable or environmentally friendly enough. We also need a much more decisive approach to the Europe 2020 strategy.
I would like to emphasise once again that the question of own resources means that we are returning to the basic principles of the Treaty on the Functioning of the European Union. We will not only be receiving a percentage of the Member States' gross domestic product, but we will also have our own resources. This gives us a decisive advantage. The financial transaction tax is more democratic and more transparent and it does not involve additional taxes for European citizens. However, it guarantees something that the majority of European citizens definitely want, which is the appropriate involvement of the financial markets. The tax will also help to regulate the financial markets. Proposing to siphon off this money is a very clever move.
Mr President, the multiannual framework focuses on about 1% of EU GDI, but the Commission puts some funds, like the European Globalisation Fund, outside the budget. This is wrong, as you have always claimed, with regard to the European Development Fund being outside the EU budget. Now the Commission is doing the same thing again. The overall budget should be pinned down at 1% of EU GDI. That is fair, reasonable and realistic.
Concerning the revenue side of the budget, Mr Lewandowski, we have a non-starter unfortunately: the introduction of increased European taxation simply will not fly. I know the countries that will be against it. Unfortunately, Mr Verhofstadt is now conspicuously absent, and so are the British Liberals and the German Liberals. They are all in the governments that are against this. And they are still in the governments, Mr Schulz. Mr Verhofstadt, although he ran away and is now absent, talked about democratic rights originating from taxation. Well Belgium has the highest taxation level in the European Union and I do not have the impression that citizens in Belgium feel democratically empowered by this. On the contrary, they vote against it. Mr Lewandowski, you have to do your homework again. Mr Barroso, I would thank you for listening this time.
- (SK) Madam President, I would like to begin by applauding the Commission's suggestion of a modest reduction in the planned administrative expenditure of the European Union within the multiannual financial framework. I believe it is a gesture our citizens will appreciate, particularly at a time when the standard of living is not improving.
The introduction of European taxes appears to me a more problematic proposal. The European Union was created by the Member States as an institution to which the associated states entrusted the exercise of some of their own powers, in the belief that these powers would be exercised more effectively and in a more coordinated manner by these institutions. The Member States therefore give the European Union the necessary financial resources from their budgets for the exercise of these powers. By monitoring the allocated funds, the Member States also regulate the activities of the European Union, and I therefore understand those Member State governments that want to retain this mechanism for supervising the activities of EU institutions. I therefore think, Mr Barroso, that it is necessary to consider whether we will further irritate the founders of the EU with such proposals.
(DE) Madam President, ladies and gentlemen, we know that the way in which the Member States deal with the EU budget is very laborious and often contradictory. The draft of the multiannual financial framework for the period 2014 to 2020 which has been submitted by the Commission is seen by many people as being bold and groundbreaking. A large majority of this House will support the proposals on own resources.
I welcome in particular the proposal to introduce a financial transaction tax. It means a fairer distribution of the tax burden, alongside existing income, environmental and sales taxes. Most importantly, it is socially balanced from a vertical perspective.
In the draft, the Commission constantly refers to several possible sources for EU own resources. The question is what other types are being considered in addition to a financial transaction tax. These should ideally be resources which, alongside their original purpose, also support other objectives in the Europe 2020 strategy. In this context, I am calling on the Commission to follow up the idea of a carbon tax, even if this is a difficult subject for everyone in political terms. At any rate, it should be seen as an urgently needed and sustainable investment in the future.
(RO) Madam President, the positions of the Commission and Parliament are not the same. However, I believe that they are sufficiently close to provide a solid basis for negotiations with the Council.
The best aspects must be taken from both proposals, with budget growth being taken primarily from Parliament's proposal.
The Commission's proposal confirms how important Europe's agricultural and cohesion policies are. Abandoning historical criteria and introducing a convergence mechanism for direct payments is a fair proposal. However, I think that a quicker pace should be adopted so that Member States reclaim two thirds at the end of the period, and not a third of the difference between 90% of the European average and the situation at the reference point.
The contract notion within the cohesion policy should also be implemented in other European policies to bring about sustained efforts from Member States in spending the allocated funds. The proposal to increase the cofinancing rate for Member States receiving financial assistance may help achieve financial stability. The current TEN policy has proved its European added value and I believe that we must find how to increase the allocated funds.
Support must be given to the introduction of the own resources system. Likewise, Parliament's proposal to carry over unused amounts to the following year must also be supported. At the moment, we have approved the return of EUR 4.5 billion to Member States. I think that it was much more efficient for us to keep these funds in the Union budget and use them as part of the 2011 budget.
Creating extra-budgetary lines is excellent. I believe that Parliament's proposal for greater flexibility within and between budgetary chapters is also an equally good idea.
(DE) Madam President, Mr Barroso, Mr Dowgielewicz, the Commission's legislative proposal has been described by Mr Barroso as ambitious, but realistic and sensible. Having listened to the dismissive and highly critical reactions from various capital cities in our wonderful European Union, it would be easy to believe this. However, if you read the proposal, which is what Parliament does, unlike many areas of government and the large majority of journalists, you get the very clear impression that the time when the Commission was regarded as the engine of European integration and development is finally over. The Commission has failed to meet Parliament's expectations with regard to the structure of the budget, levels of spending and the extent of the reform of the own resources system.
To give one example of revenues, Parliament has said that we want our budget to be based entirely on own resources as laid down in the Treaty. Therefore, we aim to replace the transfers from the Member States completely. At the same time, we want to bring an end to all rebates. What does the Commission do? It proposes replacing less than half of the Member States' contributions with real own resources and no longer calculating the rebates, but simply applying a flat rate.
Well, my goodness! It would have been better if we had at least reached this point only as the result of long negotiations between Parliament and the Council, as a compromise achieved, as far as I am concerned, with the help of the Commission. We in Parliament had hoped that the Commission, as the champion of a Europe-centric policymaking approach, would be on our side during the negotiations with the Council, but now we are anticipating the inevitable discussions with very mixed feelings.
(DA) Madam President, I think that the Commission has come into its own with this proposal for a multiannual financial framework. It is a proactive proposal. It meets the challenge of the next few years by ensuring economic growth, while at the same time making a definite shift away from our dependency on fossil fuels.
Without changing the budgetary framework, the Commission has found the resources for a significant investment in research and education and in energy and transport networks, and that should arouse enthusiasm, also in my country, Denmark, where a linking up of electricity networks across borders will make wind power more profitable, and where we would like to see a large EU subsidy for the Femern Belt connection that is to be built precisely during this forthcoming period 2014-2020.
The money has been found by cutting direct agricultural aid - modest cuts that nevertheless mean that the new Member States can receive more, and the historically determined aid for the old Member States is reduced slightly. I am pleased that the Commission is also opening up the debate on new own resources and is proposing that we stop the rebates. I come from a country that pays dearly for other countries' rebates - so dearly that we are now coming and asking for a rebate ourselves - and therefore I think it is high time that we were given new own resources. We need a fairer, simpler and more transparent system for our own resources, so I would like to say thank you for the proposal and I hope that this is what we end up with.
(NL) Madam President, as soon as we consider the multiannual financial framework, it seems that everyone holds a discussion about the level of the budget. It is a kind of national hobby that all we do is look at 'how much' it costs. What kind of small-minded mentality is that? The mentality seems to be spreading from the Netherlands throughout Europe, and I find that completely incomprehensible. We must now discuss the content of the budget. If we are to be discussing the level of the budget, though, I have one simple figure to add: the Dutch government is going to increase its national budget by 10% over the next four years. If we are going to discuss money, then, we should discuss this, too.
No, we must now discuss the content of the budget. What do we want to achieve with this budget? The Commission then comes out and says that 30% greening is to take place. What exactly does that mean, however? The first pillar of agriculture has to be 'greened'. What exactly do we mean by that? When it comes to the energy infrastructure, again we come up against the issue of greening. 30% is not greening, however. If you really want to make energy infrastructure more sustainable, you have to invest much more money in order to ensure that the priorities are energy saving and sustainable energy. Will the Commission do that?
Finally, I turn to the issue of the International Thermonuclear Experimental Reactor (ITER), which you are now leaving out of the budget. Does that mean, however, that no more extra EU money will go to this project? I would like Mr Barroso to answer that question for me.
Madam President, I welcome the commitment to use this budget to create jobs, growth and competitiveness, and I am particularly pleased to see the plans to invest in the single market, research and development and the environment. In that respect, the Commission is absolutely right, but in demanding a bigger budget to do so, it is absolutely wrong.
Mr Barroso, you chose to ignore the advice of five Heads of Government to freeze the budget, and you have declined to take those tough spending choices. You could have started by looking to impose the kind of austerity that every other national government is having to introduce at this time. You could have looked to cut waste. You could have been prepared to reassess and reform traditional priorities such as the common agricultural policy, and you might even have shown a willingness to tackle the issues raised by the Court of Auditors. You could have, but you did not. Instead, you are asking for a bigger budget and more tax-raising powers.
Mr Barroso, your instincts are right, but your actions are wrong. At this time of crisis you should have been setting an example for the rest of Europe, but by demanding a bigger budget you are demonstrating yet again that you are out of touch with the real economy, and out of touch with the real people.
Madam President, at a time of austerity across the EU, the Commission should be talking of cutting, not just freezing, the EU budget, thereby relieving the burden on hard pressed taxpayers in Member States. My country, the United Kingdom, is a large net contributor and in my view should withdraw from the EU altogether.
However, in the meanwhile we are being told that we must relinquish what remains of our rebate and make an even larger net contribution. This will be to finance regional policy that should be carried out by Member States which know best how to spend their own money; to carry out unnecessary social engineering with their absurd politically correct social targets; to put sticking plasters over the fragmentation of our national societies caused by third world immigration experiments; to pay for propaganda in Member States and candidate states to carry out the impossible task of making the EU even less repellent; to provide bribes to so-called neighbourhood countries to seduce them into the web of EU membership; and lastly the ludicrous claim that the new budget will strengthen the management of our borders and tackle serious crime and terrorism.
It would do so only if the EU had the will to stop what Mr Berlusconi has called the human tsunami into Europe. It is proposed that the EU should be given the right to levy a tax, so-called own resources, on taxpayers in Member States. Only sovereign states have the right to levy taxation; this will be the first fiscal step towards full EU statehood.
(HU) Madam President, ladies and gentlemen, let the first word be that of praise. The Commission, between the devil and the deep blue sea, tried to harmonise and managed to harmonise with success the financing requirements of the common European goals supported by the European Parliament and the fiscal consolidation objectives of Member States. Please allow me to highlight a few elements that already sound good at first hearing. As opposed to some fellow Members, I am glad that agricultural aid and cohesion will remain the two most important items of the EU budget. I am glad that more assistance will be provided for small size enterprises, research, and cross-border cooperation. I am glad that reimbursement systems will be simplified and will be partly withdrawn. I consider it a step in the right direction that the Commission was brave enough to start reforms on the income side of the EU budget.
However, I am not glad to see that internal proportions shifted in the wrong direction within the cohesion policy. The proportion of assistance given to convergence regions will decrease significantly in favour of the more developed regions. Lowering the upper limit of cohesion funds will create a serious problem for many Member States. As the more developed states are not affected, this change is made at the expense of the less developed states. The Commission's proposal does not deal in sufficient depth with cities and the problems of capital cities. The amount of agricultural aid will decrease substantially, although the details have not been revealed yet. There is a danger here: in the case of acquis where Parliament has the right of agreement in the course of the adoption process, there cannot be any items requiring a codecision procedure. Finally, ladies and gentlement, everyone is talking about the crisis. Please look at the next seven years. Are we going to suffer from the crisis for seven years? We will come out of the crisis. Do not assess the opportunities of the next period based on today's or last year's problems.
(ES) Madam President, Commission President, Commissioner, I believe that you have lost a magnificent opportunity to make a good financial perspective proposal. I do not think that it is an ambitious proposal. The Commission has the right and the duty of initiative and I sincerely believe that you have not taken the opportunity to propose what the European Union really needs. You have not done your duty. This proposal gives me the impression that it is more the result of negotiation than principle and the will of the Commission.
With regard to the level of funding, the truth is that I cannot see these 9% and 11% increases. I do not know how you are making these calculations. You have simply taken some of the money from the common agricultural policy or the cohesion fund and distributed it to other programmes. However, there is no increase in funding whatsoever. We are faced with a financial framework freeze. Therefore, it saddens me that in your speech, in which I largely share the idea of the European Union and of where we have to put the emphasis, when we get to the data and figures the words do not match the numbers.
I can give you some examples. It gives the impression that the allocation for the Eighth Framework Programme for Research and Technological Development is going up by 30%. One could say that it is a very big increase but, of course, if we take into account the level we are coming from and if we compared it, for example, with the proposal that you made for the previous financial perspectives then that 30% has vanished.
However, if there is one positive part in this entire proposal it is the part to do with own resources. At last we have an own resources proposal that includes the initiatives of this Parliament. It is good that you want to amend Value Added Tax (VAT) and it is very good that, at last, you are proposing a financial transaction tax. Although the proposal is missing the details, which we will firm up in autumn, it is a good step forward.
However, once more, it is a job half done as this is going to be a very long-term debate and, with the proposal put to us, we only managed to reduce the contribution of Member States from 75% to 40%, thus we did not achieve the objectives we had set ourselves.
(FR) Madam President, President of the Council, President of the Commission, I, in turn, welcome the Commission's proposals. In a particularly difficult financial context, the European Commission has delivered on the commitments given, in particular, to Parliament.
On the expenditure side, the proposed increase is more or less what Parliament recommended; I will not go back over what our rapporteurs said. On the revenue side, a historic milestone has been passed. Parliament has been calling for this for four years. It has now been done. Proposals for new own resources are now on the table. The infernal logic of a fair return is finally being challenged and no government can brush aside the practical proposals being put forward.
All national contributions will be reduced; the allocation of one percentage point of VAT had been accepted, even by Mrs Thatcher in the 1980s, and, quite recently, the study of a financial transactions tax was unanimously requested by the European Council.
For the first time, therefore, a debate will open both on budget expenditure and on budget revenue. It is essential that this debate should be as wide-ranging, open and democratic as possible. That is why the European Parliament proposed to launch it as part of a major European financial conference with the participation of all national parliaments. We are counting on the Polish Presidency to specify, with us, its composition, timeframe and mandate.
The Union showed solidarity in the financial crisis; the time has now come to put flesh on the details of this European solidarity so as to prepare our common future as we move towards 2020.
(BG) Madam President, first and foremost, I want to congratulate the Commission for the proposal it has tabled, especially for its efforts in seeking further efficiency and more European added value for the European budget. At the same time, I would like to say how deeply disappointed I am that the Commission is suggesting that all these ambitious targets will be achieved with the smallest ever European Union budget in relation to Member States' economies.
What is very important is for us to seek a solution in the negotiations starting later on between Parliament and the Council to several important issues which are presented in the Commission's proposal and which will determine how far what President Barroso also mentioned a short time ago will happen. This is providing support to the regions which need to catch up so as to create a more homogeneous and heterogeneous European economy.
What are just some of these issues which we still do not see any solutions to in the Commission's proposal? You are introducing the conditionality principle for EU expenditure. However, it is not made clear how it will come about that this conditionality will not be a mechanical process, but will be relevant to the specific resources offered by national economies when agreements are concluded between Member States and the Commission.
Secondly, you suggest a connection between cohesion expenditure and economic governance. We must say right now that this approach may create some risks likely to make the problems worse, especially for countries experiencing problems with macro-economic management and which will be punished further by having EU funds taken away.
Thirdly, there is the issue of allocating 30% of expenditure to agricultural policy for environmental purposes. One target and one percentage, which I fully support. However, how will these funds actually be linked to Member States' resources? How flexible are you envisaging that the budget will be? How will the review be conducted in the middle of the mandate? How will the resources be found for all the items which fall outside the European Union budget, as well as for the European Stability Mechanism, which significantly adds extra-budgetary costs?
(NL) Madam President, Mr Barroso, Commissioner, the Commission has indeed kept its word and, as this House's rapporteur for own resources, I am absolutely delighted that that is the case in respect of the promise to review the system of own resources. It has proposed a new basic act for own resources that returns to what always was the basis in the Treaty, namely that the budget must be fully funded by own resources. This path was moved away from, with the effect that the European dimension of the budget was actually completely lost, replaced by a discussion based on the concept of everyone wanting 'their money back'.
The Commission proposal reverts to own resources making up a 60% proportion. At the same time, a drastic simplification and greater transparency of the funding system are to be adopted. The proposed own resources - and this is very important - strengthen European policy and, more specifically, the functioning of the internal market. It is, however, important to reiterate, as the Commission and Parliament have relentlessly stated, that the own resources are not there to inflate the budget. The purpose is to ensure proper funding that emphasises the European dimension of the budget, including in the way in which the funds are collected. Given that such own resources also make it possible to reduce the contributions from the Member States, it is also a way to contribute to their budgets.
The fact that the Commission has cast its proposals into a draft decision and demand means that the Council cannot ignore it. We are counting on the fact that - as the Presidency has promised - this will be discussed thoroughly with Parliament and that the idea of doing this together with the national parliaments will be adhered to. It must also remain an indivisible proposal, tied to a multiannual financial framework, and we must avoid the situation whereby bits of it are singled out. It is a single whole - the Commission has called it 'three proposals, one act', and that is how it must remain.
Madam President, let me start by reminding you of the well-established fact that Europe will have to deliver in the years to come on growth, jobs and competitiveness. This is what citizens expect from us.
For the 2014-20 multiannual financial framework, this means a focus on investment. Looking at the Commission's proposal from this perspective, I see that it generates new space for future-oriented policies investing in growth based on advances in knowledge, innovation, resource efficiency and skills. At the same time it proposes to modernise existing policy instruments and harness them more effectively to achieve the EU 2020 objectives. It offers tools and ways to achieve growth, jobs and competitiveness, while striking a politically sensitive balance between new policy tools and the modernisation of existing tried and tested instruments.
There is a second reason why I consider this proposal a good basis for our negotiations. While being forward-looking, it is built on objective rules and principles and offers transparency, equity and efficiency as well as public visibility of joint European action. So we have a good and rational basis here for future-oriented common reflection on Europe's actions. Our common challenge is to ensure that this proposal becomes an effective engine for the change Europe needs: a truly multiannual investment framework.
(IT) Madam President, ladies and gentlemen, Commissioner Lewandowski, first of all I would like thank Mr Barroso and the whole Commission for the proposal on the new multiannual financial framework. The document allows us to meet the requests advanced by the European Parliament in the report by Mr Garriga Polledo on a series of important issues, such as innovation, development, small and medium-sized enterprises, renewable energies and own resources.
However, in my view, there remains much to be done with regard to certain equally important issues, such as the amount allocated to funding the common agricultural policy (CAP). I would argue that the Commission's proposal in this regard should be improved, as it is not fully in line with what is being requested by a large majority of this Parliament. A general increase in resources is necessary if only to retain current levels of funding of the common policy par excellence, agricultural policy. It is precisely with reference to the CAP that, at 2011 prices, the Commission's proposal represents a cut that is difficult to quantify, but is still a cut.
I do not believe that this fact can be acceptable to Parliament, and therefore I believe that in the next round of negotiation it will be necessary to work on reaching an acceptable agreement with the other institutions that will allow Europe to emerge from the crisis and achieve its objective of intelligent, sustainable and inclusive growth, as required under the Europe 2020 strategy.
(EL) Madam President, the political priorities and objectives set out in the European Commission statement and in the Polledo report are to promote employment, strengthen innovation, research and development, combat climate change, improve education levels and promote social integration by reducing poverty, apply immigration policies and secure resources to develop inaccessible and remote regions.
The Union budget is the main mechanism for activating solidarity between the Member States. Thus, this multiannual financial framework, as proposed by the European Parliament, with objectives endorsed by the European Commission, cannot but be the real European added value that will make Europe efficient.
It is important that the European Parliament proposal makes provision for the creation of an intermediate category of regions that do not come under Objective 1 and, more importantly, that emphasis is placed on the coordination and cooperation of the structural funds and on strengthening cohesion policy.
Especially today, when Member States are being tested fiscally and need to adapt to these particular conditions, we need to strengthen development policies. Therefore, the Council needs to accept the European Parliament's proposal, accompanied, of course, by the objectives described by the European Commission.
(PT) Madam President, I welcome this Commission proposal. It has innovative elements and marries sufficient ambition with the necessary realism. It is an excellent starting point to which Parliament has already contributed. I hope that the Community method will become the method of governance once and for all. Therefore, all policies, all European projects, should be included in the Union budget. Projects like ITER or Galileo, for example, or funds like the European Development Fund (EDF) should be included in this budget. In order for the next multiannual financial framework (MFF) to be effective and resilient, it is important that transparency, simplicity and flexibility be the watchwords.
I also hope that each year's budget surplus will be as small as possible and that it will be added to the next year's budget, instead of acting as a credit for the Member States. The Europe 2020 strategy is the great guide for this financial framework. In order for its goals to be achieved, the budget needs to have sufficient funding for its own added value to be maximised.
Finally, I welcome the proposals on own resources, not least the financial transactions tax, and consider them positive. I hope that others will be debated, specifically, for example, the tax on emissions licences.
(FI) Madam President, Commissioner Lewandowski, these days, as the governments of the Member States are having to cut back on their expenditure, it is easy to draw the policy conclusion that we should be cutting the EU budget very substantially. That is not what we should do, however: we now need to have courage. Now we need more Europe, and now we need added value for the euro. The best way for that to happen is for us to invest in research and innovation, and, above all, in new forms of energy. In this way we will achieve growth and employment, which we obviously need most.
On the other hand, there also has to be budgetary discipline. There are still too many errors and too much abuse with regard to the Cohesion Fund, the Structural Funds, and grants and subsidies. Furthermore, repayment hardly ever takes place. These issues now need to be dealt with more efficiently and more satisfactorily, so that people's confidence in the EU's budget is not lost.
Next, I would like a clear answer to what is meant by freezing agricultural expenditure, but not cutting it. In practice, of course, a freeze will mean a cut in the income of agricultural producers in the years to come. I know that there is no way that we can afford to do that any longer in my country, nor is it an option. I would therefore like the precise figures regarding what we can do with agricultural expenditure, so that these cuts do not have to take place.
(PT) Madam President, I should like to begin by congratulating the Commission on the tabled proposal. This is a budget that will not cost the taxpayer any more but is ambitious and innovative. This budget clearly supports the areas of scientific research and innovation, of education, of training, and of encouraging small and medium-sized enterprises (SMEs). Another innovative aspect is the creation of a fund for investing in future infrastructure, for example energy, the electrical grid, telecommunications and clean transport. I believe this budget, which is simpler and more flexible, will have a real impact on Europeans' lives.
(LT) Madam President, the debate on the new multiannual financial framework is taking place at a very difficult time for both the European Union and the Member States. It is necessary to address not only current issues, but also invest significant funds in other policy areas whose added value will not be felt for some time. I believe that many debates on the proposed financial framework lie ahead both within Parliament and among the Member States and various institutions, but I would like to stress that, in its draft, the Commission has taken many of the European Parliament's proposals into account. In particular, I would like to mention that we have taken a significant step towards ensuring the financing of important energy and transport projects throughout Europe, and reviewing the common agricultural policy to make it fairer and more transparent. The issue of financing the European Union budget will continue to be of key importance. The budget will face new challenges and will require substantial financial resources. Funds must therefore be generated in completely new means, and I would consequently also like to congratulate the Commission on producing these means.
(FI) Madam President, Commissioner, I wish to thank the Commission for this excellent proposal on the multiannual financial framework that it has put forward, and I believe that negotiations based on this have a good chance of being very successful.
In my opinion, the EU 20-20-20 targets are splendidly visible here for each policy strand, and I am especially pleased that there is a specific understanding of, for example, the role of regional policy as a concrete instrument in taking these targets to grassroots level. It is also excellent that, in regional policy, there is more emphasis on the importance of conditionality than before, but also on these new sectors that relate to innovations, the green economy, energy efficiency, and so on. We certainly need these reforms. On the other hand, it is good that, in the section concerned, the areas that have to endure special problems are also being taken into consideration.
As for agriculture, I share the concern expressed by some fellow Members that, although the priorities for policies are, of course, good, how can we then implement these excellent targets tangibly if these freezes are to be introduced?
- (DE) Madam President, ladies and gentlemen, we are currently hearing on all sides and, in particular, from the Member States which are net contributors that it is essential to save, save, save. At the same time, the European Union is being called on to pay for education and knowledge, for renewable energy and for all the areas where we think investment is needed. This simply will not work. Who is going to pay for all of this?
Many people regard the European Union - and I would like to apologise to the interpreters here - as an all-singing, all-dancing, all-purpose solution, as a system which finances everything, but in which no one needs to worry about where the money comes from. Therefore, I very much welcome the fact that the Commission has, at long last, submitted a proposal for own resources on a large scale and for a financial transaction tax which I supported, when I was a member of the Austrian National Assembly, along with many other people. Finally, we have this proposal. I hope that you will succeed in getting this approved by the Council so that this haggling over every cent with the Member States can at last come to an end, so that the European Union will actually have more own resources to make the necessary investments and so that we will not always have to wait to see whether the Member States say yes.
(PT) Madam President, this debate on the future has started badly. The proposal tabled is for continuity. It does not take into account the profound social inequalities or the increasing divergence between the various Member States. It is a proposal that reflects a financial framework for a Union that is increasingly operating on the basis of the 'every man for himself' principle that the more powerful and developed countries are imposing on the Member States whose economies are more fragile, which have very serious economic and social problems.
Therefore, as well as ignoring the crisis being experienced in the euro area and its consequences for unemployment and poverty, as failing to make clear proposals for a genuine cohesion policy, and as not putting forward essential ways and funding to support production and jobs with rights, it forgets the need to significantly increase support for development and cooperation. We therefore call for another general budget that guarantees minimum incomes, quality public services and the eradication of poverty, that respects and supports those who work, and that promotes genuinely equal rights and opportunities, and social progress.
Madam President, it was the Greek philosopher Democritus who said, 'it is greed to do all the talking but not to want to listen at all'. These words came to mind when I heard President Barroso state, in relation to the EU budget, that 'it would be the greatest surprise of my life if Member States starting supporting me. If they did, I would be worried I was doing something wrong'. Surely in these words Mr Barroso sums up what is wrong with the Commission. Undemocratic, unaccountable, out-of-touch and, most worryingly of all, it does not care. It is consumed by greed not just for money but for talking.
The MFF has many flaws. It is unjustifiable that any increases be proposed at this time of austerity across Member States. UK contributions to the EU are to rise by EUR 1.5 billion a year at a time when our hospitals are understaffed, our schools are closing and pensions are being sacrificed. The City of London, our financial capital, is being attacked and undermined through financial taxes. Mr Cameron, it is important that you continue to veto such a proposal.
Member of the Commission. - Madam President, on behalf of the Commission, I should like to thank the honourable Members for their comments. Today's debate has once more demonstrated that the European Parliament is a good place to discuss serious European matters from the European perspective - a truly European perspective - and this is a fundamental debate because the budget is a vision in figures. Without figures it could just be about empty declarations.
Given the context of today's Europe, the strategic choice of the Commission and the puzzle to be solved was how to respond to more Europe - the Treaty of Lisbon is about more Europe - with more or less the same amount of money to defend a real constant volume, to be taken seriously, and to put on the table a proposal which is taken as a solid basis for negotiations with both the Council and Parliament.
I would like to say to Mr Callanan, Ms Andreasen, Mr Hartong, Mr Brons, Mr Ashworth - already missing - and also Ms Dodds, all of them from countries whose national budgets are growing this year, and where projects for the next year are also growing - that the multiannual financial perspective is about the ceilings, limits on expenditure. This is the essence of a multiannual perspective. We are of course placing some reserves, some potential expenditure, outside because this is about reserves and flexibility. It is wise to be ready in case, and this is that section of the budget.
It should be acknowledged that apart from the positive priorities in this budget - positives are increasing research to EUR 80 billion, external relations increasing to EUR 70 billion - this time we had an exercise in negative priorities, including major efforts to restrain administrative costs. It should also be acknowledged that so-called traditional policies are being modernised, as seen in the greening of direct payments, conditionality in cohesion, the shift towards the poor in cohesion, but also a convergence, a delicate convergence of direct payments done in such a way that we could afford increases of more than 50% for those with the lowest direct payments, but the most extreme cost for those who are financing this increase is only 7%.
Now turning to Lásló Surján: with our proposal the four poorest countries in Europe should have transfers from the European budget of up to 4 % of GDP. This is quite a lot. I would say that this is the limit of what we can afford.
Turning to Mr La Via and Ms Manner, who are worried about Greek agriculture: yes, this is communal policy, therefore we have more communal responsibility for the farmers, but you could also detect in this proposal that we now have now proposed to cover, via the Globalisation Fund, the risk for the farmers. There is a special crisis reserve, various positions on deprived persons, so there are some safeguards indicating that we are conscious of a communal, federal responsibility for farming in Europe.
On own resources, Mr Eppink warned us that this is a non-starter but this is already flying. This is the conclusion of the European Council. This is in the Parliament resolution. This is supported by more than 60 % of the European population and versions of this sort of tax are imposed in Great Britain. And I believe there are still some financial services in the City despite that sort of stamp tax and taxation on derivatives.
Salvador Garriga Polledo said that the proposal was born in a climate of cooperation. Let us preserve the climate of cooperation, aiming at an agreement that could be equal to financial peace for Europe for seven years. This is a gift. This is a value in itself in our turbulent times.
The debate is closed.
Written statements (Rule 149)
in writing. - (NL) The proposal for the multiannual financial framework for 2014 to 2020 is not modest, as the Commission suggests it is. Compared with the framework for 2007 to 2013, the proposal for 2014 to 2020 shows an increase of 11.0% in its appropriations. Mr Barroso's statement that the budget will not cost the citizens more is thus questionable.
Secondly, the European Commission wants a financial transactions tax and a tax based on VAT as new sources of income. This could appear attractive to the governments, as these levies would replace a part of the national contributions. I call on the Member States not to fall for this. In practice, these new levies would mean higher taxes for businesses and citizens. Those who advocate taxes of this kind must not find themselves thinking that they are representing the citizens. The revenues from any tax on financial transactions should in any case flow to the national exchequers. It is the governments, after all, that had to rescue the banks and those Member States that so required.
Why does the EU want these new taxes, anyway? The reason is that the Union wants to spend more on things like its Europe 2020 strategy. That strategy relates to the labour market, which is a competence of the Member States. The European Union's budget could thus be greatly slimmed down.
I believe that the draft which has been put forward, which is a compromise between the strong pressure to restrict the EU budget and the need to develop instruments to implement the strategic objectives which the EU intends to achieve by 2020, should be regarded as realistic and balanced. I should therefore like to extend my warm congratulations to Commissioner Lewandowski and his team.
I believe it is particularly important to ensure that there is no reduction in funding for cohesion policy, which has been proven to promote development and have a beneficial impact on the economies of all European regions. I am glad that negotiations on the new multiannual financial framework, a document which will be a significant factor in determining Europe's development between now and the end of this decade, will start during the Polish Presidency. I also believe that both the European funding conference and the new model for cooperation between the Polish Presidency and the European Parliament will help to develop effective solutions.
The crisis revealed the structural problems confronting most Member States of the EU. In order for us to overcome these problems, we must invest in priority areas such as education, research and innovation.
Areas where the EU can demonstrate its added value include unfavourable demographic developments (exerting pressure on social systems), climate change and energy supply, since current trends suggest that the EU will be importing almost two-thirds of its energy in 30 years' time.
The EU budget must ensure the highest possible level of European added value by merging resources and achieving economies of scale, as well as positive transboundary effects and side effects. It must prevent duplications and overlaps with Member State expenditure. The aim must be always to create greater value than if the funding had been carried out by Member States individually.
The Commission should review all areas in which funding from the common budget would be more effective than state funding from national budgets.
How can it be possible to fund expenditure on the implementation of so many CAP objectives in the 2014-2020 period, if it is assumed that CAP resources will be kept at the same level as in the 2007-2013 period? The income of farmers in the EU as a whole is around 55% of the income of other professional groups. During WTO negotiations, the EU's agricultural market has been opened up too much to goods from third countries where production takes place without any respect for the standards which are in force in the EU, as a result of which imported goods are more competitive. European farmers suffer losses as a result of WTO negotiations. Who is to compensate them? The EU budget should take care of it, since it is the EU which is conducting negotiations which are so disadvantageous to farmers. Why do we not pay farmers for the public goods they produce, from which the whole of society benefits? The conditions for the enlargement of the EU to include 12 new Member States were based on the assumption that the level of support and the level of payments would be equalised. When will we do this, and where will we find the money to do it? Who freed us from the necessity to implement the provisions of the Treaty of Rome on agriculture and food, which were intended to ensure the universal availability of food at appropriate prices and satisfactory incomes for farmers? The two first objectives have been achieved, but the third has not. What is needed is funding for rural development, which means that the second pillar is most useful in implementing the Europe 2020 strategy. Small farms and farms in disadvantaged areas require special support. We must ensure that the programme for the free distribution of food to the most deprived continues to operate.